Citation Nr: 1205466	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  05-36 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for prostate cancer (adenocarcinoma of the prostate), to include as due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Arizona Department of Veterans Services


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from January 1960 to August 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision of the Phoenix, Arizona, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, denied service connection for adenocarcinoma of the prostate, to include as due to exposure to herbicides.  

In the VA Form 9, Appeal to the Board of Veteran's Appeals, received in November 2005, the Veteran indicated that he wished to testify at a hearing before the Board at the local RO.  The Veteran was scheduled for a travel board hearing on April 10, 2007.  However, the RO received a letter on April 13, 2007, wherein the Veteran withdrew his hearing request.  Therefore, the Board finds that there is no hearing request pending at this time.  See 38 C.F.R. § 20.702(e) (2011).  

In February 2009 and June 2010, the Board remanded the claim for additional development and adjudicative action.  The case has been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  It is not shown that the Veteran was aboard ship on an inland waterway, that he set foot on land in the Republic of Vietnam or was exposed to an herbicide agent (to include Agent Orange) during service.  

3.  The medical evidence fails to relate the Veteran's prostate cancer to his period of active military service.  



	(CONTINUED ON NEXT PAGE)



CONCLUSION OF LAW

Prostate cancer was not incurred in or aggravated by service, nor is such disability presumed to have been incurred as a result of exposure to herbicides during service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1133, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA in terms of its duty to notify and assist claimants.  When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and the representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5.103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the United States Court of Appeals for Veterans Claims (Court) held that VA must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  

The Board finds that the VCAA notice requirements have been satisfied by the January 2005 letter.  In the letter, VA informed the Veteran that in order to substantiate a claim for service connection, the evidence needed to show he had a current disability, a disease or injury in service, and evidence of a nexus between the post service disability and the disease or injury in service, which was usually shown by medical records and medical opinions.  

As to informing the Veteran of which information and evidence he was to provide to VA and which information and evidence VA would attempt to obtain on his behalf, VA informed him it had to obtain any records held by any federal agency.  The letter also informed him that on his behalf, VA would make reasonable efforts to obtain records that were not held by a federal agency, such as records from private doctors and hospitals.  Finally, the RO told the Veteran that he could obtain private records himself and submit them to VA.  

The VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The Court held that the VCAA notice must include notice that a disability rating and an effective date of the award of benefits will be assigned if service connection was awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, a March 2006 letter included the type of evidence necessary to establish a disability rating and effective date for the disability on appeal.  Although this notice was not issued before the rating decision on appeal, the Veteran has not been prejudiced, as the Veteran's pending claim is denied and any question as to a disability rating or effective date is moot.  

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (West Supp. 2011); 38 C.F.R. § 3.159 (2011).  In connection with the current appeal, VA has obtained the Veteran's service treatment records and VA outpatient treatment records from December 1997 to December 2002.  

Although an examination or an opinion was not obtained in connection with the Veteran's claim, the Board finds that VA was not under any obligation to provide an examination, as such is not necessary to make a decision on the claim.  Specifically, under the statute, an examination or opinion is necessary to make a decision on the claim when the record (1) contains competent evidence that the claimant has a current disability or persistent or recurrent symptoms of the disability; (2) contains evidence which indicates that the disability or symptoms may be associated with the claimant's active duty; and (3) does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d) (West Supp. 2011). 

Here, the evidence does not indicate that the Veteran's claim may be associated with his active service.  In this case, the Veteran has not brought forth sufficient evidence suggestive of a causal connection between his claimed prostate cancer and service.  The RO informed the Veteran that he would need medical evidence of a relationship between his claimed disability and service, and the Veteran has not provided such evidence nor indicated where such evidence may be found.  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  As discussed below, the only evidence indicating a possible association between the claimed prostate cancer and service are the Veteran's own conclusory generalized statements, which are not supported by the evidence of record.  Consequently, VA was not required to afford him an examination as to the etiology of his claimed prostate cancer, to include as due to exposure to herbicides.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim on appeal.  The evidence of record provides sufficient information to adequately evaluate the claims, and the Board is not aware of the existence of any additional relevant evidence which was not obtained.  Therefore, no further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2) (West Supp. 2011); 38 C.F.R. § 3.159(d) (2011); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

II.  Decision  

The Veteran alleges that he is entitled to service connection for adenocarcinoma of the prostate due to exposure to herbicides while serving in Vietnam.  Specifically, in his June 2005 notice of disagreement (NOD), the Veteran explained that while serving aboard the U.S.S. Edson as support personnel to an aircraft carrier, he was taken to a shipyard in southern Vietnam, which may have been a swift boat base.  He stated that this shipyard was close to the shore, and he performed maintenance and repair on several boats at the shipyard.  The Veteran further added that it was during this time he witnessed planes flying overhead and releasing Agent Orange (herbicides) to the ground.  The Veteran asserts that service connection is warranted for his prostate cancer.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

The chronicity provision of 38 C.F.R. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumptive period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 C.F.R. § 3.303(b).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009). 

A Veteran, who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, and has a certain listed disability, shall be presumed to have been exposed during such service to an herbicide agent (Agent Orange), unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 C.F.R. § 3.307(a)(6)(iii); McCartt v. West, 12 Vet. App. 164, 166 (1999). 

Effective August 31, 2010, where a Veteran was exposed to an herbicide agent during active military, naval, or air service in the Republic of Vietnam, the following diseases shall be service connected, even though there is no record of such disease during service:  chloracne, or any other acneform disease consistent with chloracne; type II diabetes (also known as Type II diabetes mellitus, or adult-onset diabetes); Hodgkin's disease; ischemic heart disease, including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina; multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (i.e., cancers of the lung, bronchus, larynx, or trachea); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); or soft tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2011).  [NOTE (3): For purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.]  

The aforementioned diseases shall become manifest to a degree of 10 percent or more anytime after service, except that chloracne, acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service.  For purposes of this section, the term, "herbicide agent" means a chemical or an herbicide used in support of the United States and Allied Military Operations in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(ii) (2011).  Service in the Republic of Vietnam includes service in the waters offshore or service in other locations if the conditions of service include duty or visitation in the Republic of Vietnam.  38 U.S.C.A. § 501 (West 2002); 38 C.F.R. §§ 3.307, 3.313 (2011).  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against the grant of service connection for prostate cancer.  The evidence of record indicates that the Veteran was first diagnosed with prostate cancer in December 2001.  See the December 2001 VA outpatient treatment note.  A radical prostatectomy was performed thereafter.  

At the outset, the Board notes that the above-described Agent Orange presumption applies only to Veterans whose service included on land duty or visitation in the Republic of Vietnam.  As mentioned above, the Veteran alleges that he developed prostate cancer as a result of herbicide exposure during his military service.  He asserts that he served aboard the U.S.S. Edson in southern Vietnam.  During this time, he asserts that he went on land and was exposed to herbicides being released from airplanes.  

The Board has carefully considered the Veteran's statements as to his exposure to herbicides during service; however, there is no objective evidence of record, and the Veteran has identified none, which would establish his exposure to herbicides.  In this regard, service personnel records note that the Veteran served aboard the U.S.S. Edson (DD-946) during his military service.  The National Personnel Records Center (NPRC) and the Joint Services Records Research Center (JSRRC) noted that the U.S.S. Edson was in the official waters of the Republic of Vietnam from July 1964 to August 1964.  According to the Veteran's DD Form 214, his military occupational specialty (MOS) was an EN-0000, with a related civilian occupation listed as diesel mechanic.  

In October 2011, the JSRRC determined that while the Veteran served aboard the U.S.S. Edson, which was in the official waters in Vietnam, there is no evidence of record showing that he ever left the ship while stationed in Vietnam.  The JSRRC explained that the deck logs from July 1964 to August 1964 for the U.S.S. Edson do not document that the ship docked, transited inland waters, or that personnel stepped foot in the Republic of Vietnam.  The regulation requires the Veteran served on a ship that was an the inland waterway or that he set foot within land borders of Vietnam for the presumptive service connection to attach, and a Veteran who never went ashore from ship on which he served in Vietnamese coastal waters was not entitled to the presumptive connection.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008); see also VAOPGCPREC 27-97.  There is no objective evidence showing that the Veteran's ship was on the inland waterways or that he stepped foot on land in Vietnam.  Therefore, there is no basis to grant service connection for prostate cancer, to include as due to herbicide exposure on a presumptive basis.  

The record also presents no basis to grant service connection for prostate cancer, on a direct basis.  Review of the Veteran's service treatment records are absent of any complaints, treatment, or diagnosis relating to prostate cancer.  Upon discharge from service, clinical evaluation of the Veteran's anus and rectum were normal and urinalysis testing was normal, as reflected in the August 1966 discharge examination report.  Post service treatment records beginning in December 2001 note the Veteran's diagnosis of prostate cancer with a radical prostatectomy to remove the cancer performed in December 2001.  

As previously stated, the first objective medical evidence that the Veteran has prostate cancer was in December 2001, many years after service.  There is no objective medical evidence of record of the claimed disability during service or immediately thereafter.  See Voerth v. West, 13 Vet. App. 117, 120-21 (1999) (there must be medical evidence on file demonstrating a relationship between the Veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observations is competent).  Such evidence is lacking in this case.  No medical professional has provided competent medical evidence linking the diagnosis of prostate cancer, to any aspect of the Veteran's active service, to include his alleged exposure to herbicides in service, and the Veteran has not alluded to the existence of any such opinion.  Therefore, there is no probative medical evidence suggesting a link between the Veteran's period of service and his current diagnosis of prostate cancer.  

Lay evidence concerning types and places of service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence or supporting personnel records.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In this case, while the Veteran is competent to provide lay testimony regarding his whereabouts during his military service, the Board finds this account not credible.  Indeed, the Veteran served aboard a ship in the Republic of Vietnam and has received the Vietnam Service Medal; however, as noted above, there is no evidence of record showing that he set foot on land in the Republic of Vietnam.  This assertion is further supported by the JSRRC's conclusion that no personnel from the U.S.S. Edson stepped foot in the Republic of Vietnam.  

The Board recognizes the sincerity of the arguments advanced by the Veteran that his prostate cancer is caused by his military service.  However, the resolution of issues that involve medical knowledge, such as the diagnosis of a disability and the determination of medical etiology, requires professional evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, prostate cancer requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Thus, because of the medical complexity of the matter, the Veteran simply is not competent to render such an opinion or attempt to present lay assertions to establish a nexus between his current diagnosis and service.  
For the reasons stated above, the Board finds that a preponderance of the evidence is against the claim of service connection for prostate cancer (adenocarcinoma of the prostate), to include as due to exposure to herbicides, and there is no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


ORDER

Entitlement to service connection for prostate cancer (adenocarcinoma of the prostate), to include as due to exposure to herbicides, is denied.  



____________________________________________
K.J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


